DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 04 May 2022.
Receipt of a new IDS and submission of an NPL document are acknowledged.
Claims 1-18 are still pending; Claims 19 and 20 have been newly added.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddycord (US 6,758,294) in view of Benevelli (US 2019/0100255).
Regarding Claim 1, Peddycord discloses a truck vehicle comprised of a frame 14 having a longitudinal centerline: an operator cab 16 mounted relative to the frame via a cab suspension 10, the cab having a longitudinal centerline; the cab suspension comprising a rear suspension, the rear suspension comprising a panhard bar 30 attached at a first end 32 to the cab and attached at a second end 28 to the frame, the panhard used to position the longitudinal centerline of the cab at a desired angle relative to the longitudinal centerline of the frame. Peddycord discloses that the panhard bar 30 is moveable (via the torsion bushing 26) to keep the centerline of the operator cab in line with the centerline of the frame, but does not appear to disclose the length being adjustable.  Benevelli discloses a cab suspension including a lateral panhard bar 120, wherein the bar 120 can be adjustable to change the length (see paragraph 0044, last 4 lines).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the adjustable panhard bar of Benevelli in conjunction with of the spring mount of Peddycord in order to allow the operator more control over the position of the body to the frame to allow specific positioning of the two components depending upon the system parameters and build. Use of a front suspension in conjunction with the rear is merely an obvious matter of design choice for one having ordinary skill (see US 8.807,633 for use of known front/rear cab suspension with panhard bar).
Regarding Claims 2-4 and 15-18, Peddycord discloses that the panhard bar positions the cab at a desired angle to the frame which is to align the two.  One having ordinary skill in the art would readily recognize that by having the body in line with the direction the frame was travelling, the aerodynamic resistance of the body would be minimized due to aligning the narrowest section into the oncoming wind.
Regarding Claim 14, the combination of Peddycord and Benevelli discloses a frame (Peddycord; 14) having a longitudinal centerline and a cab (Peddycord; 16) having a longitudinal centerline, comprised of mounting the cab relative to the frame via a cab suspension 10, the cab suspension comprising a front suspension and a rear suspension (ordinary skill), the rear suspension comprising an adjustable panhard bar (Benevelli) attached at a first end to the cab and attached at a second end to the frame, the adjustable panhard bar being adjustable in length; and adjusting a length of the adjustable panhard bar to position the longitudinal centerline of the cab at a desired angle relative to the longitudinal centerline of the frame.

Claim(s) 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddycord and Benevelli as applied to claim 1 above, and further in view of NPL document Goodman (applicant cited).
Regarding Claims 5 and 6, Benevelli discloses the use of an adjustable panhard bar, but not the exact details.  Goodman discloses the adjustable panhard including first and second bar components with oppositely threaded ends and a linking member (center nut shaped adjuster) with male threaded ends, mating with each.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the adjustable bar of Goodman as an easy way to adjust and center the cab and frame.
Regarding Claims 7 and 8, the linking member has a central unthreaded portion (nut shaped adjuster) with opposite, longitudinally extending parallel surfaces.
Regarding Claim 9, the bar components of Goodman include holes with bushings at one end.
Regarding Claim 10, the adjustable bar of Goodman includes locking jam nuts at one end of each of the bar components (see Fig., page 1).


Allowable Subject Matter
Claims 11-13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04 May 2022, with respect to the rejection(s) of claim(s) 1-10 and 14-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benevelli.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612